Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-11-00739-CV

Robert VALDEZ, individually and as administrator of the Estate of Pierre V. Bernard, deceased,
                   and Fidelity and Casualty Company of New York,
                                      Appellants

                                              v.

 David HOLLENBECK, individually and as the successor administrator of the Estate of Pierre
V. Bernard, deceased, Will Francis Baron, John Bernard Baron, Bernard Rae Bernard Box, Daryl
 Bernard, Marcus Bernard, Barbara Streff Grachek, Pam Streff Myers, Steve Streff, Scott Streff,
 Yvonne Baron Fischer, Elizabeth Lamar, Kelly Lamar Loeffelholz, Jeanne Mary Lamar, John
Lamar, David Lamar, Greg Lamar, Chris Lamar, Eric Lamar, Robert Rogers, Dana Rogers, John
    Rogers, individually, and Dana Rogers and Sherrie Ann Grogan, in their capacity as joint
                independent executrix of the Estate of Charles Rogers, deceased,
                                           Appellees

                      From the Probate Court No. 1, Bexar County, Texas
                                Trial Court No. 2006-PC-3799
                       Honorable Polly Jackson Spencer, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are assessed against Appellants Robert Valdez, individually and as
administrator of the Estate of Pierre V. Bernard, deceased and Fidelity and Casualty Company of
New York.

       SIGNED April 24, 2013.


                                               _____________________________
                                               Karen Angelini, Justice